DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-4 are original.
Claims 5-10, 13-14 are currently amended.
Claims 11-12 are original.


Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujita (US 2019/0084283).

	Fujita is prior art under 35 U.S.C. 102(a)(2) because it was effectively filed 9/19/2017 and that date is earlier that the earliest effective filing date of the instant applicant when given its foreign priority data, as a foreign application was filed 2/2/2018.  Therefore, Fujita is properly prior art under 35 U.S.C. 102(a)(2).

	Regarding claim 1, Applicant indicates in the specification (see [0065], [0083]) that the resin A with the recited properties is one of acrylonitrile-butadiene-styrene (ABS) resins, methyl methacrylate-butadiene-styrene (MBS) resins, and butadiene-styrene-based resins.  

Therefore, these resins will be interpreted as having the requisite properties necessarily.

Regarding claim 1, Fujita discloses: a multi-layered/composite resin article (see resin layers of [0041]) and contains, in respective layers (see resin layers 21 and 22 and 26), a resin A (see ABS resin) and a resin B (see polyester resin).
The examiner notes that the multi-layered modeling material has a similar composition as claimed by applicant, (i.e. laminate comprising ABS resin) which would result in the claimed property (wherein resin A has a shear storage elastic modulus – G’ – of 1.00*107 Pa or less as measured at 100 C and 1 Hz). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the polyester product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
The examiner notes that the multi-layered modeling material has a similar composition as claimed by applicant, (i.e. laminate comprising polyester resin) which would result in the claimed property (wherein resin B has a shear storage elastic modulus – G’ -  of more than 1.00*107 as measured at 100 C and 1 Hz). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the polyester product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 2, Fujita discloses: wherein at least part of the surface of the three-dimensional modeling material is the layer containing the resin A (see Fig. 1 – when 21 is the polyester resin, it is on the bottom surface of the object and meets the claimed subject matter).

Regarding claim 3, Fujita does not disclose: wherein the resin A and resin B are crystalline resins, and the crystallization temperature of the resin A in a cooling process is lower than the crystallization temperature of the resin B.  Whether the composite/laminate is crystalline/amorphous is taken as a product-by-process limitation.
Regarding limitations recited in claim 3, which are directed to method of making said three-dimensional modelling material (e.g. “being crystalline”) it is noted that said limitations are not given patentable weight in the product claims.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). 
If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Therefore, since the multi-layered three-dimensional modeling material as recited in claim 3 is the same as the modeling material disclosed by Fujita, as set forth above, the claim is unpatentable even though the modeling material of Fujita was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 3 which are directed to specific properties of modeling material recited in said claim, it is noted that once a modeling material is disclosed to comprise a material selected from the group consisting of polyester and ABS (see Fujita [0041]), and therefore is substantially the same as the modeling material of claim 3, it will, inherently, display recited properties.  See MPEP 2112.

The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the polyester product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 4, Fujita does not disclose: wherein the resin A and resin B are amorphous resins, and the glass transition temperature of the resin A is lower than the glass transition temperature of the resin B.  Whether the composite/laminate is crystalline/amorphous is taken as a product-by-process limitation (it depends on the particular heat-treatment that the laminate was processed by).
Regarding limitations recited in claim 4, which are directed to method of making said three-dimensional modelling material (e.g. “being amorphous”) it is noted that said limitations are not given patentable weight in the product claims.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). 
If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
3 is the same as the modeling material disclosed by Fujita, as set forth above, the claim is unpatentable even though the modeling material of Fujita was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 3 which are directed to specific properties of modeling material recited in said claim, it is noted that once a modeling material is disclosed to comprise a material selected from the group consisting of polyester and ABS (see Fujita [0041]), and therefore is substantially the same as the modeling material of claim 3, it will, inherently, display recited properties.  See MPEP 2112.
 The examiner notes that the multi-layered modeling material has a similar composition as claimed by applicant, (i.e. laminate comprising ABS resin and polyester) which would result in the claimed property (wherein the resin A and B are amorphous resins, and wherein the glass transition temperature of the thermoplastic resin is lower than the crystallization temperature of the resin B). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the polyester product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 5, Fujita does not disclose: wherein the tensile storage elastic modulus ((E’) of the thermoplastic resin A is 100 MPa or less when measured at 100 C and 10 Hz.
The examiner notes that the multi-layered modeling material has a similar composition as claimed by applicant, (i.e. laminate comprising polyester) which would result in the claimed property (wherein resin A has a tensile storage elastic modulus of resin A is 100 MPa or less when measured at 100C and 10 Hz). 


Regarding claim 5, Fujita does not disclose: wherein the tensile storage elastic modulus ((E’) of the thermoplastic resin B is 100 MPa or more when measured at 100 C and 10 Hz.
The examiner notes that the multi-layered modeling material has a similar composition as claimed by applicant, (i.e. laminate comprising ABS) which would result in the claimed property (wherein resin B has a shear storage elastic modulus – G’ -  of more than 1.00*107 as measured at 100 C and 1 Hz). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the polyester product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 7, Fujita discloses: wherein the thermoplastic resin A is selected from the group consisting of styrene-based resin ([0041]).

Regarding claim 8, Fujita discloses: wherein the thermoplastic resin B is selected from the group consisting of polyester-based resin ([0041]).

Regarding claim 9, Fujita recognizes that the layers may both be olefin-based resins ([0041]).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2019/0084283) and further in view of Mannschedel (US 2010/0084778).

Regarding claim 10, Fujita does disclose: the modeling material of claim 1.
Fujita does not disclose: a three-dimensional modeling filament, wherein the filament has a diameter of 1.0 to 5 mm.
In the same field of endeavor of polymer-based three-dimensional additive manufacturing (see title, abs) and reasonably pertinent to the problems Fujita was trying to 
This is an overlapping range to the claimed range.  See MPEP 2144.06-07 regarding the obviousness of selection of a known design for its intended uses and MPRP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.
To select the filament diameter of Mannschedel in the material of Fujita was a suitable design for the material and had the benefit that it provided sufficient strength for the manufactured object, the dental post ([0021]), which was desirable in Fujita.  That the manufactured object is intended to be a dental post is a constraint on the intended uses of the object rather than the object itself.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the filament diameter of Mannschedel with the composition of Fujita to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the providing of sufficient strength for the manufactured object, which was desirable in Fujita.

Regarding claim 11, the combination Fujita/Mannschedel discloses: wherein the multi-layered structure is a core-sheath structure (see Figs. 3a, c, and d of Mannschedel which is interpreted as a core sheath structure; the core is 3 and the sheath is 2).

Regarding claim 12, the combination Fujita/Mannschedel discloses: wherein the core-sheath structure has a core portion that is 10% or more of the diameter of the filament (see Fig. 3d – while the figures are not interpreted as to scale, the drawings broadly show a core that is more than half of the length of the diameter of the filament).
While the cited combination does not disclose the precise ratio of core to sheath diameters, it recognizes that the geometries of the diameters can change and that they are subject to routine experimentation by one of ordinary skill in the art before the effective filing 
To optimize the diameter ratio of the core to sheath diameter such that the core portion is 10% or more of the diameter of the filament would have been the optimization of a change in size or dimension of a component and would have been considered result-effective with the strength of the filament, which was desirable in Fujita.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the diameter of the core to shell fibers as in Mannschedel in the filament of Fujita to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of an art-recognized variable to yield predictable results to one of ordinary skill in the art before the effective filing date, where increasing the ratio of core diameters increased the strength of the structure formed, which was desirable in Fujita.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2019/0084283) and further in view of Mannschedel (US 2010/0084778) and Ishiahara (US 2017/0173869).

Regarding claim 13, the combination Fujita / Mannschedel recognizes that the diameter of the yarn can vary.  One of ordinary skill in the art would understand that yarn can come in rolls before the effective filing date.  See Ishihara (US 2017/0173869) claim 8.
To form a roll of the filament of Fujita/Mannschedel as in the product of Ishihara would have been the selection of a known design/configuration for its intended uses.  See MPEP 2144.06-07 regarding the obviousness of an art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the roll of yarn/filament of Ishihara with the product/filament of Fujita / Mannschedel to arrive at the 

Regarding claim 14, the combination Fujita / Mannschedel recognizes that the diameter of the yarn can vary.  One of ordinary skill in the art would understand that yarn can come in rolls before the effective filing date.  See Ishihara (US 2017/0173869) claim 9.
To form a roll of the filament of Fujita/Mannschedel as in the product/cartridge of Ishihara would have been the selection of a known design/configuration for its intended uses.  See MPEP 2144.06-07 regarding the obviousness of an art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the roll of yarn/filament of Ishihara with the product/filament of Fujita / Mannschedel to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses, which was desirable in Fujita.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743